DETAILED ACTION

Priority/Benefit
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 120 as continuation of US Application 16/849,065, now US Pat 11221119 B2, which in turn claims domestic benefit under 35 U.S.C. 120 as continuation of US Application 15/316,738, now US Pat 10697607 B2, which in turn claims domestic benefit under 35 U.S.C. 119 (e) with US Provisional Application 62/009,324. Accordingly the earliest effective filing date was recognized as 06/08/2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to because they gray scale and contrast is not sharp enough in drawing sheets 2-5, 10, 22, 26, and 28-33.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The disclosure is objected to because of the following informalities: In ¶ 0057 on line 2, “parabola of FIG. 1” should be changed to – parabola shown in [[of]] FIG. 1 and FIG. 5 – in order to better reconcile the features described in the specification with the reference characters shown in the drawings.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  On lines 15-16, “with an other end” should be changed to either – with an[[]]other end – or – with [[an]] the other end – in order to put the claim in proper form.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are objected to or dependent upon an objected base claim, but would be allowable the objection were overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 1:
The closest prior art of record, Takashi (JP 2002170409 A; listed as Cite No 16 under Foreign Patents in the IDs filed on 06/29/2021), fails to disclose, teach, suggest, or ender obvious the combined structure and functionality of wherein said lens has a thin aspect ratio and is generally narrow along its length; and wherein said lens is closer to said focused line at one end than as compared with an other end as set forth in the claim. The examiner notes the objection for the claim described above. Additionally, the examiner notes that the reason for indicating allowable subject matter is consistent with the reason for allowance given to claim 1 of parent application 16/849,065 (now US Patent 11221119 B2; “Pat 112”) in the Office Action filed on 07/08/2021. Further, an analysis of the claim limitation as compared with the disclosure of Takashi would be similar to the analysis of the claim limitations for claim 1 of now Pat 112 as compared with the disclosure of Takashi given in the Office Action (starting on Page 4) filed on 12/22/2020.
Re Claim 2-20:
The claims contain allowable subject matter due to their dependence on base claim 1.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The drawings, specification, and claim 1 are all objected to.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875